DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Amendment filed on June 22, 2022. 	Claims 1-3, 5-10, 12-17, 19 and 20 are pending. Claims 1, 8 and 15 are amended. Claims 4, 11 and 18 are cancelled. 

Response to Arguments
Applicant’s arguments filed on June 22, 2022, with respect to claims 1-3, 5-10, 12-17, 19 and 20, as amended, have been considered but are not persuasive. 
Referring to claim 1, Applicant argues that the combination of Heinle/Andrei does not teach ‘that the first table information source is one of a statement cache, a dependent object list or an existing group list’, as amended. However, Examiner respectfully disagrees. Andrei discloses that queries 202 are processed to generate a SQL log 206 comprising SQL operations, table names and column names [para 25] from which table categorizations and groupings are conducted [para 26]. Examiner submits that Andrei’s recitation of the SQL log 206 that comprises SQL operations, table names and column names [para 25] from which table categorizations and groupings are conducted [para 26] reads on the claimed: ‘the first table information source is one of a statement cache, a dependent object list or an existing group list’, as amended. 
All other arguments with respect to claims 1-3, 5-10, 12-17, 19 and 20, as amended, are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0311063 by Heinle, as provided by Applicant in IDS dated 12/10/2020, in view of US 2018/0357298 by Andrei et al (hereafter Andrei), and further in view of US 2021/0374138 by Delbru.

	Referring to claim 1, Heinle discloses a computer implemented method [para 3], comprising:
retrieving from a first table information source a first set of table pairing associations [first table used in executing first query and second query, Fig 4A, elements 404,406, para 46-47];
retrieving from a second table information source a second set of table pairing associations [second table used in executing second query, Fig 4A, element 408, para 48];
creating a set of table connections from the first set of table pairing associations and the second set of table pairing associations [wherein disjoint table set is created including first and second tables, Fig 4A, element 410, para 49], wherein the set of table connections is created based on information contained in at least one of statement caches, dependent object lists and existing group information [wherein identification of disjoint tables sets are based on query selection (e.g. most recently and/or frequently used queries) generated by selection module, para 34; number (e.g. 200,000) of most recently used queries at distributed database 110 generated in query selection, para 33-34,  from which the identification of the disjoint tables is based; query SQL statements, para 23; ‘queries’ column, Fig 3A; Examiner submits that the most frequently used SQL statement queries at the distributed database 110 read on the claimed ‘statement caches’];
creating a table grouping from the set of table connections [wherein disjoint table set is split into subsets of tables, Fig 4A, element 414, para 54]; and
distributing one or more tables to one or more nodes in a distributed database system, wherein the one or more tables are distributed to the one or more nodes in using the table grouping [first and second subsets of disjoint table allocated to first and second nodes respectively in distributed database, Fig 4A, element 416, para 55].

Referring to claim 1, while Heinle discloses all of the above claimed subject matter, and also disclose splitting a disjoint table set into subsets of tables based on meeting a threshold value of a KPI (e.g. execution count, execution time, certain percentage of overall KPI, etc.) [para 54, 57], it remains silent as to the first table information source being one of a statement cache, a dependent object list or an existing group list; and the second table information source being a different source from the first table information source; and splitting the table, such that each table grouping includes two or more tables from at least two table connections of the set of table connections that include a common table. 
	However Andrei teaches grouping every table (e.g. operations 412, 416) into a group, wherein each group can include multiple tables and that if multiple tables considered at operations 412, 416 are most often accessed using a common key (i.e. a columns or group of columns), then these tables are categorized into the same group and are understood as being tables of a common tree schema [para 41, Fig 4] [Examiner submits that because tables at operations 416 and 416 contain common keys or common schema, the group that they are categorized into contains a common table, as claimed]. Andrei also teaches that queries 202 are processed to generate a SQL log 206 comprising SQL operations, table names and column names [para 25] from which table categorizations and groupings are conducted [para 26]. As such, Examiner submits that Andrei’s recitation of the SQL log 206 reads on the claimed: the first table information source being a statement cache. 
	Heinle and Andrei are analogous art because they are both directed to the same field of endeavor, categorizing or allocating tables across a database into groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the allocation of tables based on the tables in a grouping as disclosed by Heinle to include categorizing the tables into groups based on those tables that share a common key and tree schema from SQL query logs as taught by Andrei. 
	A person of ordinary skill in the art would have been motivated to make this modification because it requires mere substitution of one grouping criteria for another and would achieve predictable results. Furthermore, this combination would be achievable because Heinle discloses creating tables based on SQL queries- Andrei further defines the SQL queries to be stored within a SQL log from which the table classification and grouping is conducted and accessed. 

	Still referring to claim 1, while Heinle/Andrei discloses all of the above claimed subject matter, it remains silent as to the second table information source being a different source from the first table information source.
	However Delbru teaches creating a join index between two data table partitions [para 147-149] and that the join operations are used to correlate records from different tables and different data sources and create views by joining multiple tables into a single table [para 234]. 
	Heinle, Andrei, and Delbru are analogous art because they are directed to the same field of endeavor, categorizing or allocating tables across a database into groups. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the table sources of Heinle [Fig 4A, elements 404,406, para 46-47] and the SQL log 206 comprising SQL queries of Andrei [para 25-26] to incorporate different tables and different data sources taught by Delbru.
	The ordinary skilled artisan would have been motivated to modify the table source data to include different sources because it would require mere substitution of data from a single source to multiple sources. Furthermore, this modification would be possible because Andrei discloses data structures for storing associating various data for categorizing tables of a database into groups and that the data relates to a criteria and a set of queries used by a computer application [Heinle, para 51]. Delbru further defines the criteria of the data structure via a join index that accommodates data from different sources and tables. 

	Referring to claim 8, the limitations of the claim are similar to those of claim 1 in the form of a system comprising at least one data processor; and at least one memory storing instructions [Heinle, para 3; Fig 7, elements 700,710,720, para 92]. As such, claim 8 is rejected for the same reasons as claim 1.

	Referring to claim 15, the limitations of the claim are similar to those of claim 1 in the form of a program code executed by at least one data processor [Heinle, processing instructions executed by processor 710, para 92]. As such, claim 15 is rejected for the same reasons as claim 1.
	
	Referring to claims 2, 9 and 16, Heinle/Andrei/Delbru discloses that table connections contained in the set of table connections are represented in a consistent format [Heinle, columnar format (e.g. tables), para 31].

	Referring to claims 3, 10 and 17, Heinle/Andrei/Delbru discloses storing the set of table connections in a persistent storage [Heinle, persistent storage, para 93].

	Referring to claims 5, 12 and 19, Heinle/Andrei/Delbru discloses retrieving from a third table information source a third set of table pairing associations; and adding one or more table connections to the set of table connections, wherein the one more table connections are created from the third table information source [Heinle, wherein any remaining tables from table set added to first or second subsets of tables, para 73, Fig 4B, elements 476,478; Andrei, SQL log 206, para 25-26; Delbru, join index between different sources and tables, para 147-149,234].

	Referring to claims 6, 13 and 20, Heinle/Andrei/Delbru discloses filtering the set of table connections to create a filtered table grouping [Heinle, disjoint table set is split when KPI exceeds a threshold value, Fig 4A, elements 412-414, para 53-54].

	Referring to claims 7 and 14, Heinle/Andrei/Delbru discloses distributing one or more tables to one or more nodes in the distributed database system, wherein the one or more tables are distributed to the one or more nodes using the filtered table grouping [Heinle, once the disjoint table set is split by KPI, the first subset if stored by one node while second subset is stored at a different node in the distributed database, para 54-55; splitting the disjoint table set when KPI exceeds certain percentage of overall KPI, para 57].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167